AFFIRM; and Opinion Filed October 26, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00322-CR

                              JERRY DON PEOPLES, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 382nd Judicial District Court
                                  Rockwall County, Texas
                             Trial Court Cause No. 2-17-0767

                             MEMORANDUM OPINION
                        Before Justices Bridges, Francis, and Lang-Miers
                                 Opinion by Justice Lang-Miers
       Appellant Jerry Don Peoples waived a jury trial and pleaded guilty to evading arrest or

detention with a prior evading arrest conviction. After finding appellant guilty, the trial court

assessed punishment at confinement in the state jail for twenty-four months.            On appeal,

appellant’s attorney filed a brief in which she concludes the appeal is wholly frivolous and without

merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967). The brief

presents a professional evaluation of the record showing why, in effect, there are no arguable

grounds to advance. See High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978)

(determining whether brief meets requirements of Anders). Counsel delivered a copy of the brief

to appellant. We advised appellant of his right to file a pro se response, but he did not file a pro
se response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (noting appellant

has right to file pro se response to Anders brief filed by counsel).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

       We affirm the trial court’s judgment.




                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE


Do Not Publish
TEX. R. APP. P. 47

180322F.U05




                                                 –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 JERRY DON PEOPLES, Appellant                      On Appeal from the 382nd Judicial District
                                                   Court, Rockwall County, Texas
 No. 05-18-00322-CR        V.                      Trial Court Cause No. 2-17-0767.
                                                   Opinion delivered by Justice Lang-Miers.
 THE STATE OF TEXAS, Appellee                      Justices Bridges and Francis participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 26th day of October, 2018.




                                             –3–